The opinion of the Court was delivered by
Rogers, J.
On the authority of Sandback v. Quigley, (8 Watts 460) and for the reasons assigned by Mr Justice Parsons, the judgment is affirmed. The death of a plaintiff before suit brought, may be pleaded, either in abatement or in bar, because it not only suspends the action, but destroys it altogether. And when a judgment, in favour of or against a dead man, is inadvertently rendered, the party aggrieved may be relieved by writ of error coram nobis. Here the suit was brought before the passage of the Act of the 23d of April 1829, and stands unaffected by its emendatory provisions.
Judgment affirmed.